Citation Nr: 0002528	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-17 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service-
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  A notice of disagreement was received in 
May 1998.  A statement of the case was issued in June 1998.  
A substantive appeal was received from the appellant in 
November 1998. 

The Board notes that relevant evidence was received by the RO 
in July 1998 and July 1999 and was subsequently referred to 
the Board.  In this regard, the Board points out that 
pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c) (1999) any 
pertinent evidence, not previously reviewed, submitted by the 
veteran which is accepted by the Board must be referred to 
the agency of original jurisdiction for initial review, 
unless this procedural right is waived by the veteran or his 
representative or unless the Board determines that the 
benefit to which the evidence relates may be allowed on 
appeal.  In light of the favorable action below, the Board 
notes that referring this evidence to the RO is not 
necessary. 


FINDINGS OF FACT

1.  The Board, in a decision dated in July 1997, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  This was a final 
disallowance of this claim.

2.  Evidence received since the July 1997 decision, reviewed 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of 
these claims.

3.  The appellant has considered competent evidence to 
support her claim that the veteran's death was attributable 
to disability of service origin.


CONCLUSIONS OF LAW

1.  A July 1997 Board decision which denied service 
connection for the cause of the veteran's death is a final 
decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).

2.  Evidence submitted in support of the appellant's attempt 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for the cause of the 
veteran's death is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision of July 1997, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board found that the causes of the 
veteran's death - cardiopulmonary arrest (immediate cause), 
cardiac arrhythmia or ventricular aneurysm (other conditions 
leading to the immediate cause) - were not present during his 
active service, that these disabilities first became manifest 
many years after the veteran's service, and that they were 
not etiologically related to or caused by service.  The Board 
also found that rheumatic heart disease was neither incurred 
in or aggravated by service.  

In that regard, the Board had pointed out that the 
appellant's primary contention was that the veteran had 
rheumatic heart disease when he entered service in 1942 and 
that the stresses his military life aggravated this pre-
existing condition which eventually led to his demise.  
However, such contention was not shown to be supported by any 
medical or other competent evidence recorded before, during, 
or shortly after service.  The Board noted that, however, the 
earliest evidence of record showing that the veteran 
experienced heart problems was dated in April 1970 when he 
was hospitalized and diagnosed as having severe mitral 
regurgitation with moderate passive pulmonary hypertension 
requiring mitral valve replacement.  

Evidence also considered by the Board consisted of statements 
from Louis Pearlstein, D. O., a neurologist, to the effect 
that stresses experienced by the veteran in service 
"aggravated and most likely precipitated a progressive 
deterioration in [the veteran's] cardiac valve function."  
The Board, however, assigned greater probative weight to a VA 
physician's opinion, rendered in April 1996, that the 
veteran's heart condition and death were not due to service.  
The Board noted that this VA physician was a cardiologist and 
reviewed the veteran's entire claims file and that, based on 
this review, opined that the etiology of the veteran's heart 
problem was due to either a rheumatic origin or mitral valve 
prolapse and that any subsequent conditions were not caused 
or aggravated by service.  

The Board also noted that the VA physician gave medical 
reasons for his conclusions based on the nature of the mitral 
valve damage that was present in the veteran's heart, and 
that she indicated that she had reviewed Dr. Pearlstein's 
statements regarding service aggravation and precipitation of 
deterioration in the veteran's cardiac valve functions and 
opined that these statements were "fantasies" and were 
"not in keeping with [the] current knowledge of modern 
cardiac physiology."

The Board found that Dr. Pearlstein's statements, noted 
above, were of diminished credibility, especially given that 
he evaluated the veteran in 1982 (these records are 
associated with the claims folder) and made no mention of the 
stresses of service when discussing the veteran's heart 
disability, but rather presumed that the disability was 
secondary to rheumatic fever suffered by the veteran as a 
child.  In any event, the Board found that Dr. Pearlstein's 
opinion regarding aggravation of a heart problem during 
service was not probative evidence as there was no indication 
in the record that the veteran had such a problem upon 
entering or during service.  

This July 1997 Board decision is a final decision and is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100.  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

It is pointed out that recently the United States Court of 
Appeals for Veterans Claims (hereinafter the Court), in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), held that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), created a three-step process for reopening previously 
denied claims (a two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), had previously been 
applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West 12 Vet. App 203 
(1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the Board decision dated in July 1997.  Evans.

The evidence associated with the claims folder since the July 
1997 decision includes a January 1998 letter from Morris N. 
Kotler, M. D.  Attached to this letter is a record dated in 
1970 (the months of March and September are noted) which 
indicates that microscopic analysis of fragments of the 
veteran's mitral valve showed changes that a pathologist, I. 
Young, M. D., found to be consistent with old healed 
rheumatic disease.  Among the diagnoses listed in the report 
was fibrosis and vascularization of the valve consistent with 
old healed rheumatic disease.  

Also of record is an undated letter from Drs. Michael Franke, 
Ralf Meermann, and Jurgen Pepping, who identified themselves 
as certified members of the German board of cardiologists.  
In this letter, they state that they reviewed the April 1996 
VA cardiologist's opinion and the January 1998 letter (the 
Board assumes they are referring to Dr. Kotler's letter), and 
that based on their evaluation of the documents and practical 
experience in cardiology, it was more likely than not that 
the veteran suffered from old rheumatic mitral valve disease.  
They also noted that based on their observations in similar 
cases and from a review of case studies documented "in the 
literature," it is likely that the special circumstances of 
military service can aggravate the degradation of mitral 
valve tissue which is already affected by rheumatic fever.  
They stated that "service connection of [the veteran's] 
heart condition is a logical finding in this case."

Finally, in a letter dated in July 1999, Dr. Kotler noted 
that the veteran had a history of rheumatic fever, and became 
symptomatic in 1969 (leading to mitral valve replacement 
surgery in 1970 and 1980).  He noted that the VA examiner who 
rendered the April 1996 opinion erroneously attributed the 
veteran's valvular condition to mitral valve prolapse, a 
genetic disorder, and ignored the pathologic findings.  Dr. 
Kotler stated that had the veteran's service entrance 
examination been conducted properly, it would have been 
evident that the veteran had some evidence of rheumatic 
mitral valve disease, and that in the likely event the 
diagnosis was missed, it was his contention that being 
drafted into the service worsened the condition due to such 
things as overcrowded conditions, dampness, and stress.  He 
pointed out that it was not uncommon to have a latent period 
of 25-30 years before the serious manifestations of rheumatic 
mitral valve disease take over and produce a life threatening 
situation.  It was Dr. Kotler's opinion that VA erred "when 
they stated that in the absence of evidence indicating heart 
disease in service or shortly thereafter...service connection 
for [the cause of the veteran's death] was not established."

The above discussed evidence, along with evidence of record 
at the time of the July 1997 Board decision, is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
the cause of the veteran's death.  Accordingly, the Board 
concludes that the appellant has met her burden of submitting 
new and material evidence, 38 C.F.R. § 3.156 (1999), 
sufficient to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  

As the claim of entitlement to service connection for the 
cause of the veteran's death has been reopened, the RO must 
determine whether the claim as reopened is well grounded and 
if so, evaluate the merits after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins, 
supra.

In this regard, it is pointed out that, according to the 
Court in Caluza v. Brown, 7 Vet. App. 498, 505 (1995), a 
well-grounded claim for entitlement to service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Caluza at 506 (regarding claims for service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996)).  

The statements by the various physicians in this case, 
attributing the death of the veteran to disability aggravated 
in service, must be accepted as credible for the purpose of 
determining whether the claim is well-grounded.  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).

Therefore, the Board finds, after reviewing the totality of 
the evidence, both old and new, that the claim for service 
connection for the cause of the veteran's death is plausible 
and, therefore, well-grounded.  The Board must conclude, 
however, that further development of this claim is necessary 
before further adjudication of this matter can be undertaken.

The Court has found that if action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the appellant, further due process must be 
provided.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the recent action by the RO has been with respect to 
the preliminary question of whether to reopen the appellant's 
claim.  In light of this and the determination above, 
additional action on this claim is required, as will be 
addressed in the REMAND portion of this decision.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened and the claim is found to 
be well-grounded; to this extent, the appellant's appeal is 
allowed.  


REMAND

Prior to proceeding to a merits adjudication of the issue, 
which mandates that all items of evidence be carefully 
considered and assigned probative weight, the Board is of the 
opinion that the RO should seek further explanation and 
discussion from Dr. Kotler, and Drs. Franke, Meermann, and 
Pepping, regarding their opinions, noted above.  
Specifically, they essentially indicate that the veteran 
suffered from rheumatic fever and/or rheumatic mitral valve 
disease before service and that this disorder was aggravated 
during service.  In fact, Dr. Kotler seems indicate that the 
veteran showed signs of rheumatic mitral valve disease at the 
time of his service entrance examination.  However, the 
evidentiary basis on which the doctors relied for their 
statement of pre-service existence and aggravation therein is 
not of record.  These examiners should be asked to provide 
any specific documentation (i.e. specific to the veteran) 
relied on in determining that the veteran indeed suffered 
from rheumatic fever and/or rheumatic mitral valve disease 
before service and that either was aggravated during service.  
In other words, it is necessary to determine if they reviewed 
medical records compiled before or during the veteran's 
service showing manifestations of heart disease or rheumatic 
fever prior to making their opinions and, if they did not, 
what was the basis of such opinions.  

In light of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Through the appropriate channels (to 
include contacting the appellant and her 
attorney), the RO should request that 
Drs. Kotler, Franke, Meermann, and 
Pepping, provide any specific 
documentation (i.e. specific to the 
veteran) relied on in their determination 
that the veteran indeed suffered from 
rheumatic fever and/or rheumatic mitral 
valve disease before service and that 
either was aggravated during service.  
Dr. Kotler should specifically be asked 
to provide any specific documentation 
relied upon in essentially determining 
that the veteran showed signs of 
rheumatic mitral valve disease at the 
time of his service entrance examination.  

Of special benefit to the Board in its 
review would be medical evidence 
(compiled during the 1940s or earlier) 
showing the existence of symptoms of 
rheumatic fever or cardiovascular disease 
before or during service.  In the event 
these statements of pre-service existence 
of rheumatic fever (or residuals thereof) 
were based on history supplied by the 
veteran, the appellant or others, that 
fact should be noted for the record, and 
the date such history was provided should 
be identified as well.  

2.  In the event the appellant can 
provide any medical records which would 
tend to support her claim, such should be 
submitted into the record.  Any 
additional development deemed necessary 
by the RO should be undertaken.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  In so 
doing, the RO should weigh each item of 
evidence, and assign appropriate weight 
to it.  If the determination remains 
unfavorable to the appellant, she and her 
attorney should then be furnished a 
supplemental statement of the case 
setting forth a summary of the evidence, 
a citation to and discussion of all 
applicable laws and regulations, and a 
detailed analysis of the reasons for the 
RO's determination.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


